Citation Nr: 1137746	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-16 660	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for status post superior labrum anterior and posterior (SLAP) repair, right shoulder (referred to hereinafter as "right shoulder disability").

3.  Entitlement to an initial compensable disability evaluation for a patellofemoral syndrome, left knee (referred to hereinafter as "left knee disability").


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction subsequently was transferred to other ROs, the last of which was the RO in Montgomery, Alabama.

In his May 2008 substantive appeal (VA Form 9), the Veteran requested a hearing before a member of the Board at his local RO.  He clarified in a July 2008 statement that he desired a Video Conference hearing.  This hearing was scheduled for June 2011.  It was rescheduled at the Veteran's request for August 2011.  It was not held, however, as the Veteran's representative submitted a statement in July 2011 relating a conversation in which the Veteran indicated that he would be unable to appear and that he therefore requested a decision be made by the Board without a hearing.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran currently has a left shoulder disability.

2.  The evidence of record does not show that the Veteran's right shoulder disability is manifested by nonunion with loose movement or dislocation of the clavicle or scapula, limitation of motion of the arm at the shoulder level or worse, or scars that are deep, 929 square centimeters or more in area, unstable, or painful or that cause limitation of motion or function.

3.  The evidence of record shows that the Veteran's left knee disability is manifested by noncompensable limitation of motion objectively confirmed by pain and swelling but does not show that it is manifested by subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an initial disability evaluation in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2011).

3.  The criteria for an initial compensable disability evaluation of 10 percent, but no higher, for a left knee disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran is a participant in the Benefits Delivery at Discharge Program.  As part of this program, he was provided with documentation regarding the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence in November 2005 prior to his separation from service.  

As noted above, service connection was granted and initial disability ratings and effective dates were assigned with respect to the Veteran's right shoulder and left knee in the RO's March 2006 rating decision.

By letter dated in June 2008, the Veteran was informed of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  He further was informed of how VA determined disability ratings specifically for his right shoulder and left knee disabilities.

Readjudication of the issues comprising the Veteran's claim thereafter occurred in a July 2008 supplemental statement of the case (SSOC).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The November 2005 documentation predated the initial adjudication by the RO, who in this case is the AOJ, in March 2006.  All notice elements with the exception of the later-required Dingess/Vazquez-Flores disability rating and effective date elements were fully addressed by this documentation.  No notice of these elements was necessary regarding the Veteran's right shoulder and left knee disabilities.  The purpose that notice is intended to serve was fulfilled in that service connection for these disabilities was not only substantiated but proven.  Dingess, 19 Vet. App. at 473; VAOPGCPREC 08-03 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004).  As such, the portion of the June 2008 letter which addressed how VA assigns disability ratings specifically for the disabilities went beyond what was required.  The Dingess/Vazquez-Flores disability rating and effective date elements, once mandated regarding the issue of service connection for a left shoulder disability, were fully addressed in the general portion of this letter.  Proper VA process in the form of the July 2008 SSOC followed.  Nothing more was required.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  No VA treatment records or private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

A VA QTC examination was afforded to the Veteran in lieu of a separation examination in December 2005.  Additionally, he underwent a VA joints examination in March 2008.  The examiner who conducted the latter examination reviewed the claims file.  There is no indication that the examiner who conducted the former examination did so.  This is of no consequence, however, as the Veteran gave an accurate history regarding his shoulders and knee at this earlier examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He did the same at the latter examination.  After receiving this information, each examiner conducted a thorough physical assessment and relevant diagnostic testing.  Each examiner finally documented all of the above actions in detail in an examination report.  Accordingly, the Board finds that the examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

The Veteran seeks service connection for a left shoulder disability.  He does not advance any contentions in this regard.  His representative contends that he either incurred a left shoulder disability during his service or that such a disability is a result of his service.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a disability, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

As an alternative to establishing the second and third prongs in Hickson, service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Service treatment records reveal the following.  In July 2003, the Veteran complained of left shoulder pain for the previous 2 days which began while he was stretching.  Physical assessment revealed no deformity, edema, ecchymosis, erythema, effusion, abrasion, lesions, laxity, or limpness.  Range of motion was normal with pain and crepitus.  Left shoulder strain was diagnosed.  Physical therapy and pain medication was prescribed.  A week later in July 2003, the Veteran reported that his pain had decreased with the medication but that twisting caused popping.  Left shoulder strain versus degeneration was diagnosed.  In December 2003, the Veteran complained of several weeks of left shoulder pain with popping.  Crepitus was noted upon physical assessment.  Range of motion was full and did not cause pain.  A diagnosis of left shoulder pain/questionable etiology was made.

At his December 2005 VA QTC examination in lieu of a separation examination, the Veteran reported constant pain and popping in his left shoulder.  Its appearance was noted to be normal upon physical assessment.  Range of motion was full.  X-rays were normal, as there was no osseous or soft tissue abnormality.  No diagnosis was rendered due to the absence of supporting pathology.

The Veteran complained of pain flare ups precipitated by overhead activity or reaching out as well as locking in his left shoulder at his March 2008 VA joints examination.  He denied swelling, warmth, redness, dislocations, and giving way.  Upon physical assessment, there was no tenderness, swelling, or erythema.  Range of motion was full and without pain upon initial and repeated movement.  The examiner estimated that there was probably no limitation of motion due to pain, fatigue, weakness, or lack of endurance during a flare-up.  X-rays showed no specific bone or joint abnormalities and no calcifications.  The examination of the left shoulder was determined to be normal.

Based on the above evidence, the Board finds that entitlement to service connection for a left shoulder disability is not warranted.  The weight of the evidence does not show that the Veteran has had such a current disability at any point since November 2005 when he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

Left shoulder pain/questionable etiology was diagnosed during service in December 2003.  Yet "[p]ain alone . . . does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Left shoulder strain and left shoulder strain versus degeneration also were diagnosed during service in July 2003.  Neither diagnoses was repeated during subsequent service or thereafter, however.  Further, no other diagnosis was rendered with respect to the left shoulder during subsequent service or thereafter.  An absence of pathology to support a left shoulder diagnosis instead was found at the Veteran's December 2005 VA QTC examination in lieu of a separation examination.  His left shoulder was found to be normal following physical and diagnostic assessment at his March 2008 VA joints examination.  

Acknowledgement is given to the left shoulder symptomatology described by the Veteran.  He is competent in this regard because he personally experienced the symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The precise nature of shoulder disabilities, with the possible exceptions of a broken or dislocated shoulder, are inherently difficult to identify by a lay person given the complexities of the musculoskeletal system.  The Veteran does not contend that he was reporting a contemporaneous medical diagnosis related to his left shoulder.  As discussed above, no such diagnosis of a left shoulder disability has been confirmed based on the evidence of record.  It finally is clear for this reason that the Veteran's description of his left shoulder symptoms has not, as of yet, been used to support a later diagnosis of a left shoulder disability worth probative value made by a medical professional.  As such, he is not competent to conclude that he has a disability of the left shoulder.  

Absent a current chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such a disability with respect to the Veteran's left shoulder has not been shown by the preponderance of the evidence, as discussed above.  The benefit of the doubt rule thus is not applicable.  Service connection for a left shoulder disability further is denied without more, as consideration of the other requirements for each manner of establishing this benefit is unnecessary since doing so would not alter the conclusion reached herein.

III.  Higher Evaluations

The Veteran seeks higher initial disability evaluation for his right shoulder disability and his left knee disability.  He contends that the former is more severe than contemplated by a 10 percent rating whereas the latter is more severe than contemplated by a noncompensable rating.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consideration must be given as to whether staged ratings are warranted when an appeal arises from an initially assigned disability rating, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

As with service connection, the benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59.

1.  Right Shoulder

The disability rating assigned for functional impairment of an upper extremity depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  In this case, the record is rife with indications that the Veteran is right handed.  Thus, his right upper extremity is the major extremity and his left upper extremity is the minor extremity.  Assignment of a disability rating for the Veteran's right shoulder disability therefore concerns his major upper extremity.

Currently, the Veteran's right shoulder disability is rated by analogy to impairment of the clavicle or scapula under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  Pursuant to Diagnostic Code 5203, a 10 percent disability evaluation is warranted for malunion of the clavicle and scapula or nonunion of the clavicle and scapula without loose movement in the major shoulder.  The highest disability evaluation of 20 percent requires nonunion of the clavicle and scapula with loose movement or dislocation of the clavicle and scapula in the major shoulder.  In the alternative to these evaluations, impairment of the clavicle or scapula may be rated on the basis of impairment of function of a contiguous joint.

Also potentially applicable to the Veteran's right shoulder disability is 38 C.F.R. § 4.71a, Diagnostic Code 5201, which concerns limitation of motion of the arm.  Limitation of motion of the arm at the shoulder level warrants a 20 percent rating for the major shoulder.  Limitation of motion of the arm midway between the side and shoulder level merits a 30 percent rating for this shoulder.  The highest rating of 40 percent is reserved for limitation of motion of the arm to 25 degrees from the side for the major shoulder.  

Normal range of motion for the shoulder is from 0 degrees to 180 degrees flexion (forward elevation), 0 degrees to 180 degrees abduction, 0 degrees to 90 degrees external rotation, and 0 degrees to 90 degrees internal rotation.  38 C.F.R. § 4.71, Plate I.

Two other Diagnostic Codes pertaining to disabilities of the shoulder exist.  38 C.F.R. § 4.71a, Diagnostic Code 5200, provides ratings for ankylosis of the scapulohumeral articulation, while 38 C.F.R. § 4.71a, Diagnostic Code 5202, addresses other impairment of the humerus.  

The Veteran's disability evaluation for his right shoulder includes his surgical scars.  Several Diagnostic Codes in 38 C.F.R. § 4.118 pertain to scars.  At the time the Veteran filed his claim, Diagnostic Code 7801 addressed scars other than of the head, face, or neck that are deep or cause limitation of motion.  Diagnostic Code 7802 addressed scars other than of the head, face, or neck that are superficial and do not cause limitation of motion.  It established a maximum 10 percent rating when this was the case if the scars had an area of 144 square inches (929 square centimeters) or greater.  Scars that are both superficial and unstable were the subject of Diagnostic Code 7803.  Diagnostic Code 7804 concerned scars that were both superficial and painful upon examination.  Finally, Diagnostic Code 7805 pertained to other scars not fitting into any of the above categories.  It provided that ratings were to be based on limitation of function of the part affected.

A deep scar was defined as one associated with underlying soft tissue damage.  See Note 2 following Diagnostic Code 7801.  A superficial scar was defined as one not associated with underlying soft tissue damage. See Note 2 following Diagnostic Codes 7802 and 7803 and Note 1 following Diagnostic Code 7804.  An unstable scar was one where, for any reason, there is frequent loss of covering of skin over the scar.  See Note 1 following Diagnostic Code 7803.

Revisions to the Rating Schedule for skin disabilities, specifically to the provisions relating to scars, became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, these revisions are applicable only to claims received by VA on or after this date, or if the Veteran requests review under the clarified criteria.  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable in this case.

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records reflect that the Veteran underwent surgical repair of a SLAP lesion tear in his right shoulder in December 2004.  They also reflect that by June 2005, his incision was well healed and his range of motion was near full with pain at the terminal extremes.  He complained of a little pain but only upon overwork, turns/wrenches, and repetition.

At his December 2005 VA QTC examination in lieu of a separation examination, the Veteran reported constant right shoulder pain, popping, and limited motion.  Physical assessment revealed that his right shoulder was abnormal in appearance.  Specifically, 3 2 centimeter by 2 centimeter scars were noted.  They were not tender and did not cause disfigurement.  There was no corresponding ulceration, adherence, instability, tissue loss, Keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Range of motion was to 175 degrees flexion and abduction and to 80 degrees external and internal rotation.  Pain occurred at the end point for each type of movement.  Repeated movement did not result in additional limitation due to lack of endurance or incoordination but did result in additional limitation due to pain, fatigue, and weakness.  The examiner was unable to determine without resort to speculation whether such limitation would result in further reduction in "joint function in degrees."  X-rays showed that the Veteran was status post surgery with 2 surgical staples but that there was no osseous abnormality.  

The Veteran complained of limitation of motion and pain flares every 2-3 months following throwing a ball or working overhead for a prolonged period at his March 2008 VA joints examination.  He also complained of popping, fatigability, and lack of endurance.  Swelling, warmth, redness, dislocation, giving way, and locking were denied.  Upon physical assessment, the Veteran was not experiencing a flare-up.  There was tenderness but no swelling, erythema, or crepitus.  Range of motion was from 0 to 180 degrees forward elevation with mild pain at 180 degrees, from 0 to 170 degrees abduction with mild pain between 115 and 170 degrees, and internal and external rotation from 0 to 90 degrees.  Repeated movement resulted in no change with respect to forward elevation, but abduction was reduced to 160 degrees.  The examiner estimated that there is probably mild functional impairment and limitation of motion to 160 degrees abduction secondary to pain during acute flare-ups.  X-rays showed 2 metallic pins but no other specific bony abnormalities.  The acromioclavicular (AC) and glenohumeral joints were maintained.

In light of the above evidence, the Board finds that an initial disability evaluation in excess of 10 percent for a right shoulder disability is not warranted.  There is no indication of nonunion with loose movement or of dislocation with respect to the Veteran's right clavicle and scapula.  His right shoulder was not abnormal in appearance with the exception of scarring.  X-rays indeed revealed no osseous/bony abnormalities and instead reflected that the joints, including the AC joint, were maintained.  There also is no indication of impaired function of any contiguous joint.  As such, a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5203, is precluded.

38 C.F.R. § 4.71a, Diagnostic Code 5201, also cannot form the basis of a higher evaluation.  At no point was the Veteran's right arm limited in motion to at the shoulder level or worse even taking into account functional loss and flare-ups pursuant to DeLuca and associated regulations.  Shoulder level represents 90 degrees, the halfway point between the side at 0 degrees and fully above the head at 180 degrees, in flexion/forward elevation and abduction.  38 C.F.R. § 4.71, Plate I.  The Veteran had near full right arm range of motion with pain only at the terminal extremes during service in June 2005.  His right arm flexion and abduction were close to full at 175 degrees at his December 2005 VA QTC examination in lieu of a separation examination.  Pain initially was present only at the end point.  Repeated movement did not result in additional limitation due to lack of endurance or incoordination but did result in additional limitation due to pain, fatigue, and weakness.  Yet the examiner was unable to state whether such limitation would result in any further range of motion loss.  It follows that such loss, if it existed, would not give rise to the substantial range of motion loss of 85 degrees or more down to shoulder level or below.  The Veteran's right arm forward elevation initially was full from 0 to 180 degrees, with pain at 180 degrees, and his abduction of the right shoulder initially was near full from 0 to 170 degrees, with pain starting only at 115 degrees, at his March 2008 VA joints examination.  Repeated movement reduced abduction slightly to 160 degrees, which was the functional loss estimated by the examiner during a flare-up.  

With respect to 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202, there is no evidence of ankylosis of the scapulohumeral articulation or of impairment of the humerus not accounted for by the other Diagnostic Codes.  These Diagnostic Codes therefore are inapplicable.

The Board finally finds that a separate compensable evaluation for the Veteran's right shoulder surgical scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801, is not applicable.  None of his 3 scars was found to be deep.  Indeed, they were not associated with tissue loss.  It further was not found that any caused limitation of motion.  Diagnostic Code 7802 is applicable.  The Veteran's scars, because they are not deep, are superficial.  As just noted, there is no indication that they result in limitation of motion.  A compensable evaluation of 10 percent cannot be assigned, however, given their size.  Each was only 2 centimeters by 2 centimeters, for a combined area of far less than the minimum area of 929 square centimeters required for a rating.  Diagnostic Codes 7803 and 7804, like Diagnostic Code 7801, are inapplicable.  Although the Veteran's scars are superficial, they are not unstable or painful.  Instability specifically was not found.  The same was true for ulceration.  Additionally, there was no tenderness.  Diagnostic Code 7805 finally does not apply because Diagnostic Code 7802 fits the Veteran's scars.  Even if this was not the case and it did apply, there is no indication that his right shoulder manifests any limitation of function specifically due to the scars.  

In sum, the preponderance of the evidence is against the Veteran's entitlement to an initial disability evaluation in excess of 10 percent, to include a separate compensable scar evaluation, for a right shoulder disability.  The benefit of the doubt rule therefore does not apply.  As these findings cover the entire period on apply, staged ratings are not warranted.


2.  Left Knee

Currently, the Veteran's left knee disability is rated by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019-5261.  Diagnostic Code 5019 addresses bursitis.  Pursuant to this provision, rating shall be based on limitation of motion of the affected parts, as arthritis, degenerative.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by X-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

38 C.F.R. § 4.71a, Diagnostic Code 5260, addresses limitation of motion with respect to flexion.  Flexion limited to 60 degrees warrants a noncompensable evaluation, while flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5261, addresses limitation of motion with respect to extension.  Extension limited to 5 degrees warrants a noncompensable evaluation, while extension limited to 10 degrees warrants a 10 percent evaluation.  A 20 percent rating requires extension limited to 15 degrees, while a 30 percent rating requires extension limited to 20 degrees.  Extension limited to 30 degrees merits a 40 percent evaluation.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  


Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

Under 38 C.F.R. § 4.71a. Diagnostic Code 5257, a 10 percent evaluation is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Service treatment records document the Veteran's report of left knee pain for 3 days in July 2005.  Upon physical assessment, there was tenderness on palpation and a positive patellar grind.  There was no swelling, edema, erythema, warmth, crepitus, instability, or weakness.  Knee motion was normal and did not elicit pain.  

At his December 2005 VA QTC examination in lieu of a separation examination, the Veteran complained of constant left knee popping.  Physical assessment found his posture and gait to be within normal limits.  There was some swelling.  The Drawer test and McMurray's tests were normal.  Range of motion was flexion to 140 degrees and extension to 0 degrees.  Repetitive movement did not result in additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner was unable to conclude without resort to speculation that there would be additional limitation due to these factors during a flare-up.  X-rays were normal, as there was no osseous or soft tissue abnormality.  

The Veteran reported flares of pain once per week following prolonged walking or standing as well as following twisting or kneeling at his March 2008 VA joints examination.  He also reported giving way while walking, locking after prolonged sitting, and fatigability and lack of endurance.  He denied swelling, warmth, redness, and use of an ambulatory aid.  Upon physical assessment, the Veteran was not experiencing a flare-up.  His gait was nonantalgic.  There was mild tenderness but no swelling, erythema, or instability.  The anterior and posterior Drawer tests, Lachman's test, varus/valgus stress test, and McMurray's test were negative.  Range of motion was from to 0 degrees extension and to 135 degrees flexion with mild pain elicited at 135 degrees.  No additional limitation was measured after 3 repetitions.  The examiner estimated that there is probably no additional limitation of motion or other functional impairment during acute flare-ups.  X-rays showed no specific bony abnormalities and maintenance of the joint spaces.  



Given the above, the Board finds that an initial compensable disability evaluation for a left knee disability is not warranted on the basis of limitation of motion.  There is no evidence of flexion limited to 45 degrees or less or of extension limited to 10 degrees or more, the criteria for the lowest compensable ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively, even considering DeLuca and associated regulations.  The Veteran's knee motion was normal and absent pain during service in July 2005.  At his December 2005 VA QTC examination in lieu of a separation examination, his range of motion was full both initially and upon repetitive movement.  No additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination therefore was found.  The examiner was unable to determine without speculating there these factors would cause additional limitation during a flare-up.  The Veteran's range of motion was almost full with initial and repetitive movement at his March 2008 VA joints examination.  Particularly, his extension was full and his flexion was to 135 degrees with pain at 135 degrees.  The examiner estimated that there is probably no additional limitation of motion or other functional impairment during flare-ups.  

Although there is no X-ray evidence of arthritis, the Board finds that an initial compensable evaluation of 10 percent may nonetheless be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5019, via Diagnostic Code 5003, however.  Specifically, 38 C.F.R. § 4.71a, includes a note explaining that "[t]he diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative . . . ."As discussed above, there is some albeit noncompensable left knee limitation of motion in flexion objectively confirmed by evidence of painful motion.  Objective confirmation in the form of swelling also is of record.  And the knee constitutes a major joint.  38 C.F.R. § 4.45.  While bursitis is not arthritis and bursitis is not recognizable on X-ray film, affording the Veteran all reasonable doubt in view of the regulatory language cited above which equates bursitis with arthritis, the Board finds that a 10 percent rating is for assignment in this case for painful, noncompensable limitation of motion is warranted.

The Board further finds that a separation evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other knee impairment in the form of recurrent subluxation or lateral instability is not warranted.  Although the Veteran reported giving way and locking, no evidence in this regard existed upon physical assessment.  Instability specifically was not found on 2 occasions.  Drawer, McMurray's, Lachman's, and varus/valgus stress tests similarly were normal/negative on 2 occasions.

With respect to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, the evidence does not reveal that the Veteran's left knee disability manifests ankylosis, symptomatic dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  These Diagnostic Codes therefore are inapplicable, and consideration of them is unnecessary.

The preponderance of the evidence, in summary, supports at most even taking the benefit of the doubt and separate evaluations into account the grant of an initial 10 percent disability evaluation for the Veteran's left knee disability.  This finding applies to the entire period on appeal, rendering staged ratings inappropriate.

B.  Extraschedular

The above determinations continuing the Veteran's 10 percent initial disability evaluation for his right shoulder disability and granting a 10 percent initial disability evaluation for his left knee disability are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for either disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating regarding his right shoulder disability or his left knee disability.  There further has been no showing from the record that the Veteran's right shoulder or left knee disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above during either period.  His symptoms, which together show his level of disability, are addressed by these criteria.  Evaluations were based on them and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional right shoulder disability picture or left knee disability picture.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization at any point during either period therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted for either period on appeal.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







								[Continued on Next Page]

ORDER

Service connection for a left shoulder disability is denied.

An initial disability evaluation in excess of 10 percent for a right shoulder disability is denied.

An initial disability evaluation of 10 percent for a left knee disability is granted, subject to the law and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


